10/28/2020




      IN THE SUPREME COURT FOR THE STATE OF MONTANA

                         No. DA 20-0345, DA 20-0346
IN THE MATTER OF:

LJ. P. AND R.P.,

      Youths In Need Of Care.

                                   ORDER

      Upon consideration of Mother and Appellant’s Motion To Consolidate

Cases, and with good cause shown, it is hereby ORDERED that the above-

captioned cases will be consolidated for purposes of appeal under Cause No. DA

20-0345.




                                                                     Electronically signed by:
                                                                           Mike McGrath
                                                              Chief Justice, Montana Supreme Court
                                                                         October 28 2020